Citation Nr: 1027605	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to July 
1946.  He died in July 2007.  The appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required 
on her part.  


REMAND

For 38 U.S.C.A. § 1310 Dependency and Indemnity Compensation 
(DIC) benefits, which includes a claim of service connection for 
the cause of the Veteran's death, notice under 38 U.S.C.A. § 
5103(a) (West 2002) must be tailored to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub 
nom.  Hupp v. Shinseki, No. 2008-7059, 2009 WL 1386056 (Fed. Cir. 
May 19, 2009).  The notice should include: (1) A statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App at 352-353.  Unlike a claim to reopen, an 
original DIC claim imposes upon VA no obligation to inform a DIC 
claimant who submits a nondetailed application of the specific 
reasons why any claim made during a deceased veteran's lifetime 
was not granted.  Id. at 353.  Where a claimant submits a 
detailed application for benefits, VA must provide a detailed 
response.  Id.  

At the time of the Veteran's death, service connection was in 
effect for bilateral hearing loss, tinnitus and posttraumatic 
stress disorder (PTSD).  The RO sent a notice letter to the 
appellant in August 2007 in connection with her DIC claim.  The 
notice did not contain a statement of conditions that the Veteran 
was service-connected for at the time of his death, nor did it 
include an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet service 
connected.  On remand, the RO should send a notice letter that 
fully complies with Hupp v. Nicholson, 21 Vet. App. 342.  
Additionally, notice of the type of information and evidence 
necessary to establish an effective date for the benefit on 
appeal should also be provided in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The law provides DIC for a spouse of a veteran who dies from a 
service-connected disability.  38 U.S.C.A. § 1310.  The death of 
a veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributed substantially or materially to 
death, combined to cause death, and aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Id. 

According to the death certificate, the Veteran died in July 
2007.  The immediate cause of death was found to be chronic 
kidney disease which was due to or a consequence of hypertension.  
During the Veteran's lifetime, service connection was in effect 
for bilateral hearing loss, tinnitus and for PTSD.  Throughout 
the current appeal, the appellant has asserted that the Veteran's 
service-connected PTSD caused his hypertension.  In support of 
this issue, the appellant has submitted statements from three 
physicians.  

In October 2007, S.E.N., M.D., wrote that the Veteran had long 
standing hypertension with secondary complications of coronary 
artery disease and cerebrovascular disease.  The physician found 
that the Veteran's PTSD was not likely to be a direct result of 
PTSD but that the hypertension and the secondary complications 
could have been exacerbated by the PTSD.  

In November 2008, D.L.S., M.D., wrote that he had treated the 
Veteran since 2001 for several medical problems including 
hypertension, hyponatremia and chronic kidney disease.  The 
physician noted that hypertension was a significant factor in 
many of the problems that had led to the Veteran's death and 
opined that it was possible that the Veteran's PTSD may have led, 
in part, to his hypertension.  

In November 2008, P.C.F., M.D., wrote that the Veteran had a 
history of hypertension, chronic kidney disease, coronary artery 
disease, chronic obstructive lung disease, complete heart block 
with permanent pacemaker, peripheral vascular disease, seizure 
disorder, and PTSD.  In the physician's opinion, the Veteran's 
PTSD played a major role in causing his hypertension, which, in 
turn, was a major factor in causing the Veteran's other 
significant medical problems (which ultimately led to his 
demise), including chronic kidney disease, kidney failure, and 
advanced vascular disease.  

Significantly, none of the physicians who have provided opinions 
linking the cause of the Veteran's death to the service-connected 
PTSD have provided any rationale for their findings.  A medical 
opinion that is unsupported and unexplained is purely speculative 
and does not provide the degree of certainty required for medical 
nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Service connection cannot be granted based on speculation.  

The evidence submitted by the appellant, while not sufficient to 
grant service connection, does trigger VA's duty to assist her in 
obtaining a VA medical opinion.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (holding that the Secretary must provide a VA 
medical examination or obtain a medical opinion when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i)).  Accordingly, and 
based on the evidentiary posture as discussed herein, the Board 
concludes that, on remand, the Veteran's claims file should be 
referred to an appropriate VA physician for an opinion regarding 
the etiology of the factors that led to his demise.  

Further, throughout the current appeal, the issue has been 
defined as is listed on the title page of this decision-
entitlement to service connection for the cause of the Veteran's 
death, to include entitlement to accrued benefits.  In this 
regard, the Board acknowledges that the May 2008 statement of the 
case (SOC) includes the criteria pertinent to the accrued 
benefits aspect of the appellant's claim.  However, at no time 
during the current appeal-including in the appealed November 
2007 rating action, the May 2008 SOC, or any of the subsequent 
supplemental statements of the case (SSOCs)-did the RO provide 
any discussion of the reasons for the denial of the appellant's 
accrued benefits claim.  This deficiency should be corrected on 
remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the appellant a letter that complies 
with Hupp, as well as the notification 
requirements of 38 U.S.C.A. § 5103(a) and  38 
C.F.R. § 3.159(b).  The letter should  
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to substantiate 
the appellant's claim for service connection 
for the cause of the Veteran's death.  The 
notice should include: a statement of the 
conditions for which the Veteran was service 
connected at the time of his death; an 
explanation of the evidence and information 
required to substantiate a § 1310 DIC claim 
based on a previously service-connected 
condition; and an explanation of the evidence 
and information required to substantiate a 
§ 1310 DIC claim based on a condition not yet 
service connected.  

The letter should also indicate which portion 
of the evidence, if any, is to be provided by 
the appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  
Additionally, the notice should include an 
explanation of the information or evidence 
needed to establish the effective date for 
any benefit granted, as outlined in 
Dingess/Hartman, supra.  

2.  Send the claims file to an appropriately 
qualified health care professional to 
determine the etiology of the factors that 
caused the Veteran's death.  The claims 
folder must be provided to the examiner and 
review of pertinent documents therein should 
be reflected in the completed report.  

Inform the examiner that, during the 
Veteran's lifetime, service connection was in 
effect for bilateral hearing loss, tinnitus 
and PTSD.  The reviewer should render an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's service-connected 
PTSD, hearing loss, and/or tinnitus led to 
his hypertension.  The examiner should also 
provide an opinion as to whether it is as 
likely as not that the Veteran's hypertension 
and/or chronic kidney disease was 
etiologically linked to his active duty 
service.  

In rendering these opinions, the examiner 
should address the three letters from the 
private physicians linking PTSD to 
hypertension.  A detailed rationale, 
including pertinent findings from the record, 
should be provided for all opinion(s) 
provided.  If any opinion cannot be provided 
without resort to speculation, the examiner 
should so state and indicate why such an 
opinion would require speculation.  

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a claim 
is so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against it.

3.  Re-adjudicate the appellant's claim.  If 
the decision remains adverse to the 
appellant, provide an SSOC to her and her 
representative.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, the applicable law and 
regulations considered pertinent to the issue 
on appeal, and a discussion of reasons for 
the denial of both the cause of death and 
accrued benefit aspects of her appeal.  An 
appropriate period of time should be allowed 
for response.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  



